The court properly admitted evidence that defendant refused to take a breathalyzer test (see People v Thomas, 46 NY2d 100 *415[1978]). The evidence established that defendant did, in fact, refuse, in that he would not take the test unless the police complied with a precondition that was unacceptable under the circumstances. In any event, any error in admitting the evidence was harmless in view of the overwhelming evidence of intoxication, independent of the refusal (see People v Crimmins, 36 NY2d 230 [1975]). Concur — Mazzarelli, J.E, Sweeny, Catterson, Freedman and Roman, JJ.